Citation Nr: 1533558	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bone cancer.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for mental stress.


REPRESENTATION

Appellant represented by:  The American Legion




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision by the Board, the Veteran, through his accredited representative, withdrew his appeal with respect to the issues of entitlement to service connection for prostate cancer, bone cancer, lung cancer, erectile dysfunction and mental stress.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for bone cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for lung cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2014).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for mental stress have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 . 

Here, in July 2015, the Veteran, through his accredited representative, submitted a statement compliant with the requirements of 38 C.F.R. § 20.204 seeking to withdraw appeals for entitlement to service connection for prostate cancer, bone cancer, lung cancer, erectile dysfunction and mental stress.

There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeals and the appeals are dismissed.


ORDER

The appeal for entitlement to service connection for prostate cancer is dismissed.

The appeal for entitlement to service connection for bone cancer is dismissed.

The appeal for entitlement to service connection for lung cancer is dismissed.

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

The appeal for entitlement to service connection for mental stress is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


